DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on February 4, 2021, January 17, 2020 is being considered by the examiner.
3.	Claims 1-20 are pending.
4.	Figure 3 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    644
    745
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4, 7-11, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tiirola et al. (US 2018/0007643 A1).
	Regarding claims 1, 8 and 14, Tiirola et al. discloses a non-transitory machine-readable medium and a User Equipment (UE) comprising circuitry configured to:
	set an energy detection threshold, wherein the energy detection threshold is set based on a higher layer parameter with which the UE is configured;
	determine whether a channel for License Assisted Access (LAA) transmission is idle, wherein the channel is idle when power detected by the UE is less than the energy detection threshold.
	([0028]: “In an embodiment, Clear Channel Assessment (CCA) which may also be denoted as Listen-Before-Talk (LBT) is utilized prior to transmission on the unlicensed spectrum. CCA or LBT requires a device to monitor or measure the usage of a given radio frequency or channel for a given time period to ensure the frequency or channel is unoccupied before making the decision whether to transmit on the frequency or channel or not.”)
	
	([0036]: “In step 202, the apparatus is configured to determine a given transmission resource.  In an embodiment, when the apparatus is an user terminal or part of a user terminal in an LTE based system, the apparatus receives an uplink grant on PDCCH or PHICH message indicating that a PUSCH resource allocation for an LTE cell has been made for the apparatus by the base station or eNodeB the apparatus is connected to.”)
	([0038]: “In step 206, the apparatus is configured to determine prior to transmitting on the given transmission resource whether the resource is occupied or unoccupied, i.e. perform CCA analysis.  The apparatus may apply a predetermined CCA threshold level.”)
	([0041]: “If the resource is found to be unoccupied, i.e. the apparatus measures the energy level on the resources to be below the CCA threshold, the apparatus is configured to transmit 208 using the determined transmission resource.”)

    PNG
    media_image2.png
    595
    604
    media_image2.png
    Greyscale



	([0085]: “In step 304, the apparatus is configured to control transmission of the predetermined maximum value to the user terminal.  The value may be signaled to the user terminal using higher layer signaling such as Radio Resource Control (RRC) signaling or in connection with uplink grant, for example.”)

	Regarding claims 3, 10 and 16, Tiirola et al. discloses the UE of claim 1, wherein the higher layer parameter signals a value for the energy detection threshold, and wherein the UE is configured to set the energy detection threshold equal to the value signaled by the higher layer parameter.  ([0040]: “In an embodiment, the threshold level used in CCA may be determined based on the maximum transmit power of the apparatus transmitter, or it may be a parameter configured by eNodeB.  Configuration may be received by the apparatus by means of higher layer signaling, or it may be a value obtained directly from a specification.”)

	Regarding claims 7 and 20, Tiirola et al. discloses the UE of claim 1, wherein the UE is further configured to transmit a Physical Uplink Shared (PUSCH) transmission over the channel in response to determining that the channel is idle. 
	([0036]: “In step 202, the apparatus is configured to determine a given transmission resource.  In an embodiment, when the apparatus is an user terminal or part of a user terminal in an LTE based system, the apparatus receives an uplink grant on PDCCH or PHICH message indicating that a PUSCH resource allocation for an LTE cell has been made for the apparatus by the base station or eNodeB the apparatus is connected to.”)
	([0041]: “If the resource is found to be unoccupied, i.e. the apparatus measures the energy level on the resources to be below the CCA threshold, the apparatus is configured to transmit 208 using the determined transmission resource.  The first transmission power level is used in the transmission.”)

	Regarding claims 4, 11 and 17, Tiirola et al. discloses the UE of claim 1, wherein the higher layer parameter signals an offset value to a second energy detection threshold, wherein the UE is configured to set the energy detection threshold by adjusting the second energy detection threshold according to the offset value signaled by the higher layer parameter.  ([0044]: “In step 220, after resource has been found to be occupied, the apparatus is configured to determine a transmission power reduction.  The transmission power reduction, which may be denoted as TxP_backoff, is used in the determination of the second reduced transmission power level value, TxP_cond2.”)
	[0050]: “On the other hand, For example, when the received power that is measured in LBT exceeds a predetermined threshold, the LTE-U base station and/or the user terminal judge that the channel is a busy state (LBT_busy) and do not carry out transmission.  In the event of LBT_busy, this channel becomes available for use after a predetermined backoff time is over.”


    PNG
    media_image3.png
    685
    963
    media_image3.png
    Greyscale

7.	Claim(s) 1-2, 7-9, 14-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2017/0223550 A1).
	Regarding claims 1, 8 and 14, Takeda et al. discloses a non-transitory machine-readable medium and a User Equipment (UE) comprising circuitry configured to:
	set an energy detection threshold, wherein the energy detection threshold is set based on a higher layer parameter with which the UE is configured;
	determine whether a channel for License Assisted Access (LAA) transmission is idle, wherein the channel is idle when power detected by the UE is less than the energy detection threshold.
	([0049]: “In LTE-system to use LBT, an LTE-U base station and/or a user terminal perform listening (LBT) before transmitting signals in an unlicensed band cell, and, if no signal from other systems (for example,, Wi-Fi) and/or other LAA transmission points is detected, the LTE-U base station and/or the user terminal communicate in the unlicensed band.  For example, if received power that is equal to or lower than a predetermined threshold is measured in LBT, the LTE-U base station and/or the user terminal judge that the channel is in an idle state (LBT_idle) and carriers out transmission.  When a “channel is in an idle state,”  this means that, in other words, the channel is not occupied by a certain system, and it is equally possible to say that the channel is clear, the channel is free and so on.”)

    PNG
    media_image4.png
    663
    452
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    819
    463
    media_image5.png
    Greyscale

([0071]: “A radio base station reports the sensing pattern to a user terminal by using higher layer signaling (for example, RRC signaling), broadcast information (for example, SIB1) and so on.”

	Regarding claims 7 and 20, Takeda et al. discloses the UE of claim 1, wherein the UE is further configured to transmit a Physical Uplink Shared (PUSCH) transmission over the channel in response to determining that the channel is idle.  ([0061]: “The report period is a period to transmit feedback information for carrying out transmission in UL subframes following sensing subframes.  The feedback information is used to allow the user terminal to transmit the PUSCH and radio base stations to receive this PUSCH.”)
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

9.	Claims 5-6, 12-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et al. (US 2018/0007643 A1) in view of CHENG et al. (US 2018/0288804 A1).
	Regarding claims 6, 13 and 19, Tiirola et al. fails to disclose the UE of claim 1, wherein the energy detection threshold is less than or equal to a maximum value of -52 dBm.
	CHENG et al. in the same field of invention, discloses system and method for energy detection with adaptive threshold for unlicensed band operation.  CHENG et al. discloses [0059]: “At step 604, a determination is made as to whether detected power level are within a specified range during a first period.  In a particular embodiment, for example, the specified range may be between -82 and -62 dBm for a certain duration, e.g. x ms.  Thus, in one particular exemplary embodiment, a higher level of -62 dBm may be used, and a lower level of -82 dBm may be used.  The lower level of the detection interval, given as -82 dBm in the provided above, is also provided as just one example, and may be adjusted based on noise-floor measurements on the channel or other factors.  Likewise, the higher level of -62 dBm may also be adjusted as appropriate.  For example, in another particular embodiment, the specified range may be between -82 and -72 dBm for a certain duration, e.g., x ms.  Thus, in this exemplary embodiment, a higher level of -72 dBm may be sued in lieu of a higher level of -62 dBm.”
	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine CHENG et al. with Tiirola et al. for adaptively set threshold values for determine whether the channel is free.
s 5-6, 12-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et al. (US 2018/0007643 A1) in view of BROADCOM CORPORATION: “Alternatives for LAA LBT Energy Detection Threshold Adaptation”, 3GPP DRAFT; R1-152939, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLIS: F-06921 SOPHIA-ANTIPOLIS CEDEX: FRANCE, vol. RAN WG1, no. Fukuoka, Japan; 20150525-20150529 24 May 2015 (2015-05-24), XP050970031, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/Meetings_3GPP_SYNC/RAN1/Docs/ [retrieved on 2015-05-024], herein refer D1.
	Regarding claims 6, 13 and 19, Tiirola et al. fails to disclose the UE of claim 1, wherein the energy detection threshold is less than or equal to a maximum value of -52 dBm.
	D1, in the same field of invention discloses an evolved Node B (eNB) that functions as a Long Term Evolution (LTE)-Licensed Assisted Access (LAA) transmission point, the eNB comprising circuitry to (Section 1; sentence 2, paragraph 4):
	adaptively determine an energy detection (ED) threshold value to use when performing a Listen-Before-Talk (LBT) operation, the adaptive determination including selectively choosing the ED threshold value from at least two or more possible ED threshold values (Section 1: sentences 4, 5, paragraph 3; Section 2: option 2, sentences 2, paragraph 2, Section 2.2: sentence 1, paragraph 2; if the threshold is adapted, i.e. determined, is it inevitably adapted from at least two values); and

	D1 further discloses wherein the energy detection threshold is less than or equal to a maximum value of -52 dBm (claims 6, 13 and 19)
	D1 further discloses wherein the second energy detection threshold is equal to -72dBm. (claims 5, 12 and 18).  See D1
	D1 discloses ([2.1]: Energy Detection Threshold Configured/Adapted by Location.  Evaluations for LAA coexistence with Wi-Fi include both indoor and outdoor scenarios.  Some contributions have shown that the indoor scenario may be more sensitive to LBT ED thresholds than the outdoor scenario [8].  This suggests that LAA LBT ED thresholds could be configured by location, especially for indoor versus outdoor scenarios.  For example, -62 to -72 dBm ED LBT thresholds might be used for outdoor scenarios and -72 to -82 dBm ED LBT thresholds might be used for indoor scenarios.”
	It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine D1 with Tiirola et al. 
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,542,460 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention encompass in the patent US 10,542,460 B2.

Application claim 1:
    A User Equipment (UE) comprising circuitry configured to:
    set an energy detection threshold, wherein the energy detection threshold is set based on a higher layer parameter with which the UE is configured;
    determine whether a channel for License Assisted Access (LAA) transmissions is idle, wherein the channel is idle when power detected by the UE is less than the energy detection threshold.
US 10,542,460 B2-claim1:
....adaptively determine an energy detection (ED) threshold value to use when performing a Listen-Before-Talk (LBT) operation, the adaptive determination including selectively choosing the ED threshold value from at least two or more possible ED threshold values; and transmit data, to UE Equipment (UE), via LTE-LAA downlink transmission, the transmission including performing the LBT operation using the adaptively determined ED threshold....




Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412